DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.

Previous Rejections
Applicant’s arguments, filed 06/23/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 15-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bendejacq et al (US 2012/0021025 A1).
Bendejacq disclosed shampoo compositions [abstract and title] comprising vegetable oils [0185]; 1-10 % cocamidopropyl hydroxysultaine (sultaine surfactant) [0113]; 5-30 % sodium methyl oleoyl taurate (taurate surfactant) [0101 and 0103] and PEG-18 Castor Oil Dioleate (non-ionic solubilizer that is an oleic acid diester of ethoxylated castor oil) [0174].
Claim 1 is rendered prima facie obvious over the teachings of Bendejacq, because it is prima facie obvious to combine prior art elements according to known methods, to yield predictable results. In the instant case, all the claimed elements (e.g., vegetable oil, sultaine and taurate surfactants, non-ionic fatty acid solubilizer) were known in the prior art (e.g., Bendejacq), and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.
For example, vegetable oil [0185] was disclosed as a useful ingredient for inclusion within shampoo; surfactant systems were disclosed as known shampoo ingredients, imparting known benefits [0003-0015]; the non-ionic solubilizer, PEG-18 Castor Oil Dioleate, was taught as a rheology modifier [0174]). It is prima facie obvious to combine prior art elements according to known methods; and, Bendejacq’s combination yielded nothing more than predictable results (e.g., a shampoo composition) to one of ordinary skill in the art. MPEP 2143.A.
Claim 1 recites at least 0.3 pbw vegetable oil; 2-40 pbw surfactant system comprising sultaine surfactant and taurate surfactant, and at least 0.1 pbw non-ionic solubilizer. Claim 4 recites 0.1 to 10 pbw sultaine surfactant. Claim 6 recites 0.1 to 10 pbw taurate surfactant. Claim 12 recites a weight ratio of vegetable oil to solubilizer at 1:5 to 5:1.
Bendejacq disclosed 1-10 % cocamidopropyl hydroxysultaine and 5-30 % sodium methyl oleoyl taurate. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A.
Bendejacq did not specifically disclose the amounts of vegetable oil and non-ionic stabilizer, as recited in claims 1 and 12. 
However, at [0169-0170], Bendejacq disclosed that the composition was aqueous, and that all ingredients added to 100 %. As per Bendejacq, the one skilled in the art can arrive at appropriate amounts. As such, it would be prima facie obvious to one of ordinary skill in the art to include at least 0.3 pbw vegetable oil and at least 0.1 pbw non-ionic surfactant within Bendejacq, in order to arrive at the claimed composition.
It would be prima facie obvious to one of ordinary skill in the art to include a weight ratio of vegetable oil to solubilizer at 1:5 to 5:1 within Bendejacq, in order to arrive at the claimed composition. An ordinarily skilled artisan would be led by the guidance of Bendejacq [Bendejacq, at 0169-0170]. 
Bendejacq reads on claims 1-7, 9, 12, 15-17 and 21.
Claims 10 and 18 are rendered prima facie obvious because Bendejacq disclosed an ampholytic polymer that provided conditioning effects [0165].
Claims 11 and 19 are rendered prima facie obvious because Bendejacq disclosed silicone and mineral oils [0158-0159].
Claim 13 is rendered prima facie obvious because Bendejacq disclosed [0119] 0.1 to 10 % electrolyte.
Claim 13 recites less than 3 pbw electrolytes. Bendejacq disclosed 0.1 to 10 % electrolyte. A prima facie case of obviousness exists because of overlap, as discussed above.
 	Claims 22 and 23 are rendered prima facie obvious because Bendejacq disclosed, in some embodiments, compositions in emulsion form [0131], where the emulsions were advantageously transparent [0134]. The microemulsions exhibited a transmittance of at least 90%, preferably of at least 95%, at a wavelength of 600 nm, measured using a Lambda 40 UV-Vis spectrometer.
	Claim 23 recites a transmittance of greater than or equal to 85 %. Bendejacq disclosed a transmittance of at least 90%, preferably of at least 95%. A prima facie case of obviousness exists because of overlap, as discussed above.
Claims 24-25 are rendered prima facie obvious because Bendejacq disclosed [0123] oils at from 0.05 % to 10 %, and cationic agents at from 0.01 % to 5 % [claims 25-25]. 
The instant claim 24 recites an absence of silicone and mineral oils. The instant Specification [0259] defined “substantially no silicone oils” as from 0 to less than 0.1 pbw. Bendejacq disclosed oils at from 0.05 %, which reads on the “substantially no oil” as defined by the instant Specification.
The instant claim 25 recites the weight percent of vegetable oil greater than the percentages of silicone and mineral oils, and cationic agents.
Bendejacq did not specifically disclose the amount of vegetable oil, as previously discussed. However, as discussed, Bendejacq disclosed that the composition was aqueous, and that all ingredients added to 100 %. As per Bendejacq, the one skilled in the art can arrive at appropriate amounts.
As such, it would be prima facie obvious to one of ordinary skill in the art to include, within Bendejacq, an amount of vegetable oil as desired, in order to arrive at the claimed composition. It would be prima facie obvious to one of ordinary skill in the art to include, within Bendejacq, a weight percent of the vegetable oil greater than the weight percent of silicone and mineral oils, in order to arrive at the claimed composition. An ordinarily skilled artisan would be led by the guidance of Bendejacq [Bendejacq, at 0169-0170]. 

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive.
Applicant argued that given that the multiple, voluminous lists of Bendejacq would be combined by picking and choosing from each list, one of ordinary skill in the art would not find it obvious that the resulting composition would have predictable results.
The Examiner disagrees. It is prima facie obvious to combine prior art elements according to known methods, to yield predictable results. In the instant case, all the claimed elements (e.g., vegetable oil, sultaine and taurate surfactants, non-ionic fatty acid solubilizer) were known in the prior art (e.g., Bendejacq) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (e.g., vegetable oil [0185] disclosed as a useful ingredient for inclusion within shampoo; surfactant systems disclosed of known shampoo ingredients imparting known benefits [0003-0015]; the non-ionic solubilizer, PEG-18 Castor Oil Dioleate, was taught as a rheology modifier [0174]). The combination yielded nothing more than predictable results (e.g., a shampoo composition) to one of ordinary skill in the art. MPEP 2143.A.

Applicant argued unexpected results (transparency at >85 % transmittance, higher viscosity and softness) over the cited art. The alleged results were attributed to the presence (2.13 %) of cocamidopropyl hydroxysultaine (see the instant formulation at Example 1, versus Comparative Formulation A).
The Examiner disagrees. Bendejacq taught: from 0.1 % to 10 % cocamidopropyl hydroxysultaine [0113 and 0115]; transparency of at least 90 %, preferably at least 95 % transmittance [0134].
It appears that the compositions of the instant claims (cleansing composition comprising cocamidopropyl hydroxysultaine) and those of the prior art (shampoo comprising cocamidopropyl hydroxysultaine) would reasonably be expected to have substantially the same physical and chemical properties (high transparency, viscosity and softness). Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II.
It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds (e.g., cocamidopropyl hydroxysultaine), then the properties (e.g., high transparency, viscosity and softness) that the Applicant discloses and/or claims are necessarily present (see MPEP 2112). The burden is on the Applicant to show an unobvious difference between the claimed invention and Bendejacq et al.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bendejacq et al (US 2012/0021025 A1), in view of Hough et al (USP 9,090,727 B2).
The 35 U.S.C. 103 rejection over Bendejacq was previously described. As discussed, Bendejacq taught the claimed: sultaine and taurate surfactants, and amounts thereof; solubilizer; transparency and amount of electrolytes.
Although Bendejacq generally taught vegetable oils, as discussed, Bendejacq was silent olive oil, as recited in claim 26.
Hough taught [col 25, lines 11-20; col 29, lines 14-20] personal care compositions, including shampoos, comprising vegetable oils as benefit agents. Taught vegetable oils included olive oil, useful as a conditioner for the hair.
Since Bendejacq generally taught vegetable oils, it would have been prima facie obvious to one of ordinary skill in the art to include olive oil within Bendejacq, as taught by Hough. The ordinarily skilled artisan would have been motivated to include a benefit agent useful as a conditioner for the hair, as taught by Hough. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select olive oil for incorporation into a composition, based on its recognized suitability for its intended use as a benefit agent useful as a conditioner for the hair, as taught by Hough [Hough: col 25, lines 11-20; col 29, lines 14-20].
The instant claim 26 recites sultaine and taurate surfactants at from 0.1 to 10 pbw; greater than or equal to 85 % transparency and less than 1 pbw electrolyte.
As discussed, Bendejacq disclosed 1-10 % cocamidopropyl hydroxysultaine and 5-30 % sodium methyl oleoyl taurate; transmittance of at least 90%, preferably of at least 95%, at a wavelength of 600 nm and 0.1 to 10 % electrolyte. A prima facie case of obviousness exists because of overlap, as previously discussed.

Response to Arguments
The rejection over Hough is newly applied, and has not been traversed.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-13, 15-19 and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-23 of copending Application No. 16/091,219, in view of Bendejacq et al (US 2012/0021025 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The copending claims recite all of the features instantly recited for the cosmetic cleansing composition except for a taurate surfactant. The instant claims require a taurate surfactant, and such an ingredient is not recited by the copending claims.
Bendejacq disclosed shampoo compositions comprising [0113] sodium methyl oleoyl taurate as an exemplary amphoteric surfactant, wherein the said surfactant is known in the art [0030].
Thus, it would have been prima facie obvious to use a taurate surfactant in the copending formulation. An ordinarily skilled artisan would have been motivated to formulate the shampoo, as taught by Bendejacq [Bendejacq, at 0030, 0113, 0131 and 0134].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive.
Applicants requested abeyance until there is allowable subject matter, to which the Examiner responds that allowable subject matter has not been identified in the present application. The obviousness-type nonstatutory double patenting rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612